DETAILED ACTION
This office action is in response to application 16/395,575, filed on 05/15/2019.
Claims 1-22 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, the examiner notes that in light of deficiencies of the specification regarding claims interpreted under 35 U.S.C. 112(f), if the specification is unable to support a system claim, then the allowable subject matter should be incorporated into the method claim of 16 in a proper form and claims 1-15 should be cancelled.

Claim Objections
Claims 1, 13, and 16-22 are objected to because of the following informalities:
Regarding claim 1, 
Regarding claim 13, the claim recites a “unit of” determining on line 3. This is non-idiomatic English and should be corrected.
Regarding claims 1 and 16, the claim recites “in a front of the vehicle”. This should read “in
Regarding claims 16-22, the claims recite a method comprising “road surface recognition for recognizing”, “road surface profile determination for determining”, “vehicle behavior estimation for estimating”, “behavior comparison for comparing”, and “behavior determination and control for determining”. Examiner notes each of these method steps should simply recite “recognizing”, “determining”, “estimating”, “comparing”, and “determining” respectively. Examiner gives no patentable weight to “road surface recognition for”, “road surface profile determination for”, “vehicle behavior estimation for”, “behavior comparison for”, and “behavior determination and control for” as these add nothing to the clarity or understandability of the claim. Claim 20 recites similar phrasing. Claims 17-22 should be amended as necessary to no longer reference the unweighted portions of the limitations indicated above.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claim 1
“a road surface recognition unit of recognizing a road surface disposed in a front of the vehicle”. Examiner interprets the road surface recognition unit as a camera or navigation terminal as outlined in P. [0014].
“a road surface profile determination unit of determining a profile of the road surface using information as to the road surface recognized by the road surface recognition unit”. Examiner notes that the drawings and specification indicate that the road surface profile determination unit is part of “first control logic A”, but fails to indicate what “first control logic A” actually is. The claim is therefore rejected under 35 U.S.C. 112(b).
“a behavior estimation and determination unit of estimating and determining a value of behavior of the vehicle according to the profile of the road surface determined by the road surface profile determination unit”. Examiner notes that the drawings and specification indicate that the behavior estimation and determination unit is part of “first control logic A”, but fails to indicate what “first control logic A” actually is. The claim is therefore rejected under 35 U.S.C. 112(b). 
“a behavior information recording unit pre-storing information as to values of behaviors of the vehicle”. Examiner notes that the drawings and specification indicate what the behavior information recording unit does, but fail to indicate what it actually is. The claim is therefore rejected under 35 U.S.C. 112(b).
“a behavior determination and control unit connected to the behavior estimation and determination unit, the behavior information recording unit and the electronically controlled suspension (ECS) control unit, wherein the behavior determination and control unit is configured of comparing a determined value from the behavior estimation and determination unit with the pre-stored values of the behavior information recording unit, and configured of determining a behavior level of the vehicle, based on results of the comparison, and sending a control command according to a determined behavior level to the ECS control unit to control the suspension of the vehicle”. Examiner notes that the drawings and specification indicate that the behavior determination and control unit is part of “first control logic A”, but fails to indicate what “first control logic A” actually is. The claim is therefore rejected under 35 U.S.C. 112(b). 
Regarding claim 13
“a vehicle signal determination unit of determining vehicle signal information”. Examiner notes that the drawings and specification indicate that the vehicle signal determination unit is part of “first control logic B”, but fails to indicate what “first control logic B” actually is. The claim is therefore rejected under 35 U.S.C. 112(b).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 8, the claim recites “wherein the difference value is used for entire behavior control of the vehicle”. It is unclear what the scope and definition of “entire” is. The claim is therefore unclear.
For the purposes of examination, Examiner interprets the claim as “wherein the difference value is used for 

Claim limitations “a road surface recognition unit”, “a road surface profile determination unit”, “a behavior estimation and determination unit”, “a behavior information recording unit”, “a behavior determination and control unit”, and “a vehicle signal determination unit of determining vehicle signal information” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawings and specification indicate that the above limitations are part of “first control logic A” or “second control logic B”, but fail to say what structure embodies “control logic”. Examiner notes that logic is not a physical structure. Further, Applicant’s specification has contradictory definitions of “first control logic”: Fig. 1 and P. [0053] indicate that first control logic A contains units 100-500, however P. [0084] indicates that “first control logic” is actually the results of operation of ECU control unit 700 and behavior determination and control unit 500. Examiner notes that a result of an operation does not constitute structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 13-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levinson et al. (US 10486485), hereinafter Levinson.

Regarding claim 1, Levinson discloses an electronically controlled suspension control system of a vehicle, the electronically controlled suspension control system comprising:
a road surface recognition unit of recognizing a road surface disposed in a front of the vehicle (see at least Levinson Col. 2, lines 57-67, Col. 3, lines 1-14: “In various examples, the computing device may be configured to receive sensor data from one or more sensors of the vehicle.  The sensor(s) may include image capture devices (e.g., RGB cameras, intensity cameras, IR cameras, stereo cameras, depth cameras, etc.) …  In some examples, the computing device may process the sensor data, and may confirm the existence of the deformation in the road, as depicted on the height map.  In some examples, a confirmation of the existence of the deformation may include comparing perception sensor data (e.g., from cameras, LIDAR sensors, RADAR sensors, etc.) to the height map to determine changes to the deformations on the road.  For example, using the pothole example from above, a camera on the vehicle may capture an image of the road ahead of the vehicle.”);
a road surface profile determination unit of determining a profile of the road surface using information as to the road surface recognized by the road surface recognition unit (see at least Levinson Col. 2, lines 57-67, Col. 3, lines 1-14 as above);
a behavior estimation and determination unit of estimating and determining a value of behavior of the vehicle according to the profile of the road surface determined by the road surface profile determination unit (see at least Levinson Col. 6, lines 53-60: “In some examples, the computing device may use the feedback to update algorithms related to adjustments for deformations.  For example, a computing device of a vehicle may detect a pothole in a track of the vehicle, and may calculate adjustments to make to various component of the relevant suspension systems.  The tire may then drive over the pothole, and the wheel may drop slightly (i.e., additional, unanticipated deflection or movement of the wheel).”);
a behavior information recording unit pre-storing information as to values of behaviors of the vehicle (see at least Levinson Col. 6, lines 53-58: “In some examples, the computing device may use the feedback to update algorithms related to adjustments for deformations.  For example, a computing device of a vehicle may detect a pothole in a track of the vehicle, and may calculate adjustments to make to various component of the relevant suspension systems.  The tire may then drive over the pothole, and the wheel may drop slightly (i.e., additional, unanticipated deflection or movement of the wheel).  The suspension systems may provide feedback to the computing device regarding the movement of the wheel.  The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar situation.” *Examiner notes that is common and well known that in order for a computer to make adjustments to a suspension component (which Examiner interprets as exemplary of a vehicle behavior), it must store the values that it is adjusting.);
an electronically controlled suspension (ECS) control unit of controlling a suspension of the vehicle (see at least Levinson Col. 6, lines 53-58); and
a behavior determination and control unit connected to the behavior estimation and determination unit, the behavior information recording unit and the electronically controlled suspension (ECS) control unit (see at least Levinson Col. 13, lines 18-27: “In various examples, the computing device 308 of the vehicle 302 may include a perception based suspension control module 310, such as perception based suspension control module 106.  In such examples, the perception-based suspension control module 310 may be configured to combine sensor data (e.g., perception and location sensor data) data into local height map data 304.  Additionally, the computing device 308 may be configured to send the local height map data 304 to the global map server 306 via a network 312.”; Col. 6, lines 53-58: “In some examples, the computing device may use the feedback to update algorithms related to adjustments for deformations.  For example, a computing device of a vehicle may detect a pothole in a track of the vehicle, and may calculate adjustments to make to various component of the relevant suspension systems.  The tire may then drive over the pothole, and the wheel may drop slightly (i.e., additional, unanticipated deflection or movement of the wheel).  The suspension systems may provide feedback to the computing device regarding the movement of the wheel.  The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar situation.”),
wherein the behavior determination and control unit is configured of comparing a determined value from the behavior estimation and determination unit with the pre-stored values of the behavior information recording unit, and configured of determining a behavior level of the vehicle, based on results of the comparison (see at least Levinson Col. 6, lines 53-58: “In some examples, the computing device may use the feedback to update algorithms related to adjustments for deformations.  For example, a computing device of a vehicle may detect a pothole in a track of the vehicle, and may calculate adjustments to make to various component of the relevant suspension systems.  The tire may then drive over the pothole, and the wheel may drop slightly (i.e., additional, unanticipated deflection or movement of the wheel).  The suspension systems may provide feedback to the computing device regarding the movement of the wheel.  The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar situation.”; Col. 10, lines 61-67, Col. 11, lines 1-6: “In some examples, the computing device may use the feedback to update algorithms related to suspension system adjustments.  For example, the right front tire of vehicle 102 may drive over the deformation 108(1), and the wheel may drop 0.5 cm more than anticipated.  The feedback sensors may capture data related to the wheel drop, such as the 0.5 cm drop, and send it to the computing device.  The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar scenario.  In some examples, feedback from a front suspension may be used to update control of the rear suspension before encountering the deformation 108 so as to provide a better reaction.”), and
sending a control command according to a determined behavior level to the ECS control unit to control the suspension of the vehicle (see at least Levinson Col. 10, lines 61-67, Col. 11, lines 1-6: “In some examples, the computing device may use the feedback to update algorithms related to suspension system adjustments.  For example, the right front tire of vehicle 102 may drive over the deformation 108(1), and the wheel may drop 0.5 cm more than anticipated.  The feedback sensors may capture data related to the wheel drop, such as the 0.5 cm drop, and send it to the computing device.  The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar scenario.  In some examples, feedback from a front suspension may be used to update control of the rear suspension before encountering the deformation 108 so as to provide a better reaction.”).

	Regarding claim 2, Levinson discloses the system of claim 1.
	Levinson further discloses wherein the road surface recognition unit includes at least one of a camera (see at least Levinson Col. 2, lines 57-67, Col. 3, lines 1-14: “In various examples, the computing device may be configured to receive sensor data from one or more sensors of the vehicle.  The sensor(s) may include image capture devices (e.g., RGB cameras, intensity cameras, IR cameras, stereo cameras, depth cameras, etc.) …  In some examples, the computing device may process the sensor data, and may confirm the existence of the deformation in the road, as depicted on the height map.  In some examples, a confirmation of the existence of the deformation may include comparing perception sensor data (e.g., from cameras, LIDAR sensors, RADAR sensors, etc.) to the height map to determine changes to the deformations on the road.  For example, using the pothole example from above, a camera on the vehicle may capture an image of the road ahead of the vehicle.”) and a navigation terminal.

Regarding claim 13, Levinson discloses the system of claim 1.
	Levinson further discloses a vehicle signal determination unit of determining vehicle signal information, and sending the determined vehicle signal information to the ECS control unit (see at least Levinson Col. 2, lines 19-27: “In various examples, the computing device may determine to adjust a trajectory of the vehicle to avoid the deformation in the path.  In some examples, the computing device may send a signal to one or more suspension systems of the vehicle to adjust one or more components such as shock absorbers, control arms, stabilizers (e.g., sway bars, anti-roll bars, torsion bars, etc.) to minimize or negate effects of the deformation and/or the trajectory adjustment to avoid the deformation.”),
wherein the behavior determination and control unit determines that an electronically controlled suspension (ECS) control of the suspension in the vehicle is required to be executed, based on a result value from the vehicle signal determination unit, when there is no road surface recognized by the road surface recognition unit (see at least Levinson Col. 26, lines 56-67, Col. 27, lines 1-2: “In some examples, the height map module 626 may determine a location of the computing device on the global height map using feedback input from the suspension systems.  In such examples, the height map module 626 may use a particle filter or other estimation technique to correlate accelerations experienced by the suspension systems to the deformations on the global height map.  In other words, the height map module 626 may map the accelerations to a profile, and localize the vehicle based on a comparison of the profile to a deformation (e.g., depression and/or raised section) signature of the road.  Using the feedback input, the height map module 626 may be configured to localize the computing device 604 upon loss or degradation of a vehicle perception system (e.g., visual sensor input).”).

Regarding claim 14, Levinson discloses the system of claim 1.
Levinson further discloses wherein the ECS control unit has a plurality of control parameters respectively corresponding to result values of the behavior determination and control unit (see at least Levinson Col. 2, lines 19-27: “In various examples, the computing device may determine to adjust a trajectory of the vehicle to avoid the deformation in the path.  In some examples, the computing device may send a signal to one or more suspension systems of the vehicle to adjust one or more components such as shock absorbers, control arms, stabilizers (e.g., sway bars, anti-roll bars, torsion bars, etc.) to minimize or negate effects of the deformation and/or the trajectory adjustment to avoid the deformation.”).

	Regarding claim 15, Levinson discloses the system of claim 1.
	Levinson further discloses wherein the ECS control unit has control parameters respectively corresponding to result values of the vehicle signal determination unit (see at least Levinson Col. 2, lines 19-27: “In various examples, the computing device may determine to adjust a trajectory of the vehicle to avoid the deformation in the path.  In some examples, the computing device may send a signal to one or more suspension systems of the vehicle to adjust one or more components such as shock absorbers, control arms, stabilizers (e.g., sway bars, anti-roll bars, torsion bars, etc.) to minimize or negate effects of the deformation and/or the trajectory adjustment to avoid the deformation.”).

Regarding claim 16, Levinson discloses a method for controlling an electronically controlled suspension control system of a vehicle, the method comprising:
recognizing a road surface disposed in a front of the vehicle (see at least Levinson Col. 2, lines 57-67, Col. 3, lines 1-14: “In various examples, the computing device may be configured to receive sensor data from one or more sensors of the vehicle.  The sensor(s) may include image capture devices (e.g., RGB cameras, intensity cameras, IR cameras, stereo cameras, depth cameras, etc.) …  In some examples, the computing device may process the sensor data, and may confirm the existence of the deformation in the road, as depicted on the height map.  In some examples, a confirmation of the existence of the deformation may include comparing perception sensor data (e.g., from cameras, LIDAR sensors, RADAR sensors, etc.) to the height map to determine changes to the deformations on the road.  For example, using the pothole example from above, a camera on the vehicle may capture an image of the road ahead of the vehicle.”);
(see at least Levinson Col. 2, lines 57-67, Col. 3, lines 1-14 as above);
estimating a behavior of the vehicle according to the profile of the road surface determined in the road surface profile determination (see at least Levinson Col. 6, lines 53-60: “In some examples, the computing device may use the feedback to update algorithms related to adjustments for deformations.  For example, a computing device of a vehicle may detect a pothole in a track of the vehicle, and may calculate adjustments to make to various component of the relevant suspension systems.  The tire may then drive over the pothole, and the wheel may drop slightly (i.e., additional, unanticipated deflection or movement of the wheel).”);
comparing an estimated value obtained in the vehicle behavior estimation with pre-stored values in a behavior information recording unit (see at least Levinson Col. 6, lines 53-58: “In some examples, the computing device may use the feedback to update algorithms related to adjustments for deformations.  For example, a computing device of a vehicle may detect a pothole in a track of the vehicle, and may calculate adjustments to make to various component of the relevant suspension systems.  The tire may then drive over the pothole, and the wheel may drop slightly (i.e., additional, unanticipated deflection or movement of the wheel).  The suspension systems may provide feedback to the computing device regarding the movement of the wheel.  The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar situation.” *Examiner notes that is common and well known that in order for a computer to make adjustments to a suspension component (which Examiner interprets as exemplary of a vehicle behavior), it must store the values that it is adjusting.); and
determining a behavior level of the vehicle, based on results of the behavior comparison, and sending a control command according to the determined behavior level (see at least Levinson Col. 10, lines 61-67, Col. 11, lines 1-6: “In some examples, the computing device may use the feedback to update algorithms related to suspension system adjustments.  For example, the right front tire of vehicle 102 may drive over the deformation 108(1), and the wheel may drop 0.5 cm more than anticipated.  The feedback sensors may capture data related to the wheel drop, such as the 0.5 cm drop, and send it to the computing device.  The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar scenario.  In some examples, feedback from a front suspension may be used to update control of the rear suspension before encountering the deformation 108 so as to provide a better reaction.”).

Regarding claim 17, Levinson discloses the method of claim 16.
Levinson further discloses wherein the behavior comparison seeks an estimation value corresponding to at least one of the pre-stored values, and determines a reference vehicle behavior, based on the estimation value (see at least Levinson Col. 6, lines 53-60: “In some examples, the computing device may use the feedback to update algorithms related to adjustments for deformations.  For example, a computing device of a vehicle may detect a pothole in a track of the vehicle, and may calculate adjustments to make to various component of the relevant suspension systems.  The tire may then drive over the pothole, and the wheel may drop slightly (i.e., additional, unanticipated deflection or movement of the wheel).”; Col. 10, lines 61-67, Col. 11, lines 1-6: “The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar scenario.  In some examples, feedback from a front suspension may be used to update control of the rear suspension before encountering the deformation 108 so as to provide a better reaction.”).

Regarding claim 18, Levinson discloses the method of claim 17.
(see at least Levinson Col. 10, lines 61-67, Col. 11, lines 1-6: “The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar scenario.  In some examples, feedback from a front suspension may be used to update control of the rear suspension before encountering the deformation 108 so as to provide a better reaction.”).

Regarding claim 19, Levinson discloses the method of claim 18.
Levinson further discloses wherein the vehicle behavior level is categorized into a plurality of behavior levels (see at least Levinson Col. 10, lines 61-67, Col. 11, lines 1-6: “In some examples, the computing device may use the feedback to update algorithms related to suspension system adjustments.  For example, the right front tire of vehicle 102 may drive over the deformation 108(1), and the wheel may drop 0.5 cm more than anticipated.  The feedback sensors may capture data related to the wheel drop, such as the 0.5 cm drop, and send it to the computing device.  The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar scenario.  In some examples, feedback from a front suspension may be used to update control of the rear suspension before encountering the deformation 108 so as to provide a better reaction.” *Examiner interprets a suspension travel amount to be exemplary of a level, and notes that a suspension inherently has a plurality of levels comprising the travel range of the suspension.); and
wherein the control command includes a plurality of control parameters respectively according to the plurality of behavior levels (see at least Levinson Col. 10, lines 61-67, Col. 11, lines 1-6 as above *Examiner notes that changing a suspension stiffness is exemplary of controlling a plurality of control parameters corresponding to the plurality of available stiffnesses for the suspension.).

Regarding claim 20, Levinson discloses the method of claim 19.
Levinson further discloses determining an order of control preference according to the determined behavior level of the behavior determination and control (see at least Levinson Col. 10, lines 61-67, Col. 11, lines 1-6: “In some examples, the computing device may use the feedback to update algorithms related to suspension system adjustments.  For example, the right front tire of vehicle 102 may drive over the deformation 108(1), and the wheel may drop 0.5 cm more than anticipated.  The feedback sensors may capture data related to the wheel drop, such as the 0.5 cm drop, and send it to the computing device.  The computing device may use the feedback input to adjust the algorithms to increase the stiffness of the suspension system the next time the vehicle encounters a similar scenario.  In some examples, feedback from a front suspension may be used to update control of the rear suspension before encountering the deformation 108 so as to provide a better reaction.” *Examiner notes that using feedback from a front suspension to control a rear suspension is indicative of an order of control preference.).

Regarding claim 21, Levinson discloses the method of claim 20.
Levinson further discloses executing a control of the suspension in the vehicle according to the behavior determination and control when there is a road surface recognized in the road surface recognition (see at least Levinson Col. 2, lines 57-67, Col. 3, lines 1-14: “In various examples, the computing device may be configured to receive sensor data from one or more sensors of the vehicle.  The sensor(s) may include image capture devices (e.g., RGB cameras, intensity cameras, IR cameras, stereo cameras, depth cameras, etc.) …  In some examples, the computing device may process the sensor data, and may confirm the existence of the deformation in the road, as depicted on the height map.  In some examples, a confirmation of the existence of the deformation may include comparing perception sensor data (e.g., from cameras, LIDAR sensors, RADAR sensors, etc.) to the height map to determine changes to the deformations on the road.  For example, using the pothole example from above, a camera on the vehicle may capture an image of the road ahead of the vehicle.”).

Regarding claim 22, Levinson discloses the method of claim 20.
Levinson further discloses executing an electronically controlled suspension (ECS) control of the suspension in the vehicle when there is no road surface recognized in the road surface recognition (see at least Levinson Col. 26, lines 56-67, Col. 27, lines 1-2: “In some examples, the height map module 626 may determine a location of the computing device on the global height map using feedback input from the suspension systems.  In such examples, the height map module 626 may use a particle filter or other estimation technique to correlate accelerations experienced by the suspension systems to the deformations on the global height map.  In other words, the height map module 626 may map the accelerations to a profile, and localize the vehicle based on a comparison of the profile to a deformation (e.g., depression and/or raised section) signature of the road.  Using the feedback input, the height map module 626 may be configured to localize the computing device 604 upon loss or degradation of a vehicle perception system (e.g., visual sensor input).”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 10486485), hereinafter Levinson.

Regarding claim 3, Levinson discloses the system of claim 2.
While Levinson does not explicitly disclose wherein the road recognition unit recognizes heights, lengths and curvatures of a speed bump and a pot-hole disposed at the road surface, a height of the road surface, a length of the road surface, and a curvature of the road surface, Levinson teaches 
wherein the road recognition unit recognizes heights (see at least Levinson Col. 11, lines 30-33: “FIG. 2 illustrates an example height map 200 used in a perception based motion and suspension control system.  The height map 200 may be a local height map generated by a computing device of a vehicle, such as vehicle 102”), lengths and curvatures of a speed bump and a pot-hole disposed at the road surface (see at least Levinson Fig. 2, #202(1) and #202(2); Col. 12, lines 25-35: “The height map 200 may include one or more deformations 202.  The one or more deformations 202 may include depressions, such as deformation 202(1), and/or raised sections 202(2), 202(3), 202(4), and 202(5).  In the illustrative example, the deformation 202(1) corresponds to deformation 108(1) from FIG. 1 (depression associated with a pothole), and deformation 202(2) corresponds to deformation 108(2) from FIG. 1 (raised section associated with a speed bump).  In various examples, the deformations 202(3) may correspond to a curb, or other raised section denoting a boundary of a road surface, such as boundary 110.”; Col. 3, lines 62-67: “The raw sensor data may be represented in a voxel space, which may include representing the data in a grid of volume elements ("voxels") in three-dimensional space.  The global map server may be configured to determine voxels, and sensor data associated therewith, that are associated with the road surface.”),
a height of the road surface, a length of the road surface, and a curvature of the road surface (see at least Levinson Fig. 2; Col. 3, lines 62-67: “The raw sensor data may be represented in a voxel space, which may include representing the data in a grid of volume elements ("voxels") in three-dimensional space.  The global map server may be configured to determine voxels, and sensor data associated therewith, that are associated with the road surface.” *Examiner notes that three dimensional data of the road including deformations of potholes and speed bumps is inherently exemplary of heights, lengths, and curvatures of a road surface.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining lengths, heights, and curvatures of a road surface using three dimensional road surface data in order to allow for the adjustment of a vehicle suspension and improve a vehicle ride quality (Levinson Abstract).

	Regarding claim 4, Levinson teaches the system of claim 4.
	Levinson further teaches wherein the road surface profile determination unit determines the profile of the road surface, based on a length of the speed bump and a height of the speed bump (see at least Levinson Fig. 2, #202(2); Col. 12, lines 25-35: “The height map 200 may include one or more deformations 202.  The one or more deformations 202 may include depressions, such as deformation 202(1), and/or raised sections 202(2), 202(3), 202(4), and 202(5).  In the illustrative example, the deformation 202(1) corresponds to deformation 108(1) from FIG. 1 (depression associated with a pothole), and deformation 202(2) corresponds to deformation 108(2) from FIG. 1 (raised section associated with a speed bump).  In various examples, the deformations 202(3) may correspond to a curb, or other raised section denoting a boundary of a road surface, such as boundary 110.”; Col. 3, lines 62-67: “The raw sensor data may be represented in a voxel space, which may include representing the data in a grid of volume elements ("voxels") in three-dimensional space.  The global map server may be configured to determine voxels, and sensor data associated therewith, that are associated with the road surface.”).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 10486485), hereinafter Levinson, in view of Ficca et al. (US 20190023095), hereinafter Ficca.

	Regarding claim 5, Levinson discloses the system of claim 1.
	Levinson does not explicitly teach wherein the behavior estimation and determination unit estimates the behavior of the vehicle, based on at least one of an impulse, a bounce rate, a pitch rate, and a yaw rate.
	In the same field of endeavor, wherein the behavior estimation and determination unit estimates the behavior of the vehicle, based on at least one of an impulse, a bounce rate, a pitch rate (see at least Ficca P. [0050]: “It is noted that there is a relationship between individual wheel trajectories and pitch of the vehicle 10.  For example, if the front wheels 22 of the vehicle 10 encounter a speed bump, assuming the front suspension assemblies 20 are not able to compensate for the changing road profile perfectly, the front end of the vehicle 10 will rise in response to the speed bump.  This in turn increases the load on the rear wheels 22, which compresses the rear suspension assemblies 20, causing the rear wheels 22 to take an upward trajectory towards the chassis 24. The rear end of the vehicle 10 therefore dips, which tends to increase pitch of the vehicle 10 during a period in which the front wheels 22 traverse the speed bump.”; P. [0086]: “The pre-emptive force profile is effective in ensuring that each suspension assembly 20 responds in a tailored manner to road features 12.  However, as noted above, this alone may not help to reduce pitch of the vehicle 10 as a result of such road features 12.  Therefore, once the pre-emptive force profiles have been determined, the process 50 moves on to calculate at step 62 vehicle body anti-pitch force profiles which are superimposed on the pre-emptive force profiles.  The anti-pitch force profiles are configured such that when one or more wheels 22 engage a road feature 12, the magnitudes of the forces applied at the suspension assemblies 20 of the remaining wheels 22 are adjusted to counteract pitch of the vehicle body.”), and a yaw rate.
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the suspension system of Levinson with the behavior determination based on pitch rate of Ficca in order to reduce or eliminate forces transmitted from the road and thereby improve ride quality (Ficca P. [0049]).

	Regarding claim 6, Levinson teaches the system of claim 5.

	In the same field of endeavor, Ficca teaches wherein the behavior estimation and determination unit determines the impulse and the pitch rate in accordance with the profile of the road surface, estimating the behavior of the vehicle (see at least Ficca P. [0046]: “In one embodiment, the scanning module 16 is capable of scanning an area of ground stretching up to 15 m ahead of the vehicle 10 at normal vehicle speeds, and the scanning module 16 and the control unit 18 are configured to generate and process the scan data sufficiently quickly to allow time to make adjustments to the suspension settings as required.  Making adjustments may include, for example, calculating and scheduling an appropriate force profile to apply to actuators configured to exert a force on a suspension assembly 20 of each wheel 22, as shall be explained.”; P. [0047]: “The control unit 18 comprises an input that receives the scan data from the scanning module.  The control unit 18 processes the data provided by the scanning module 16 to determine a surface profile of the ground ahead of the vehicle 10.  This surface profile is used in turn to determine, based on a current vehicle state, a time-resolved wheel trajectory for each wheel 22 of the vehicle 10; that is, a displacement of each wheel 22 relative to a chassis of the vehicle 10 over time.”; P. [0078]: “The effect of the pre-emptive force profile is to increase or decrease the magnitude of the force applied by the force actuator 34 of each assembly 20, and to define the direction of the force, i.e. positive or negative, continuously according to the predicted road surface profile to optimise the response of each assembly 20 at all times.  The force profile therefore defines a time-function for the force applied by the force actuator 34 in question.  Accordingly, at this stage the force profile for each suspension assembly 20 takes substantially the same form as the road surface profile, with peaks and troughs at the same points in time”).
(Ficca P. [0049]).

Regarding claim 7, Levinson teaches the system of claim 5.
Levinson does not explicitly teach wherein the behavior estimation and determination unit estimates the behavior of the vehicle, based on at least one of a first peak value, a maximum peak value, a minimum peak value, and a difference value between the maximum peak value and the minimum peak value in each of the impulse and the pitch rate.
In the same field of endeavor, Ficca teaches wherein the behavior estimation and determination unit estimates the behavior of the vehicle, based on at least one of a first peak value, a maximum peak value, a minimum peak value, and a difference value between the maximum peak value and the minimum peak value in each of the impulse and the pitch rate (see at least Ficca P. [0081]: “If a non-zero nominal force is applied by the force actuators, for example to adjust the suspension work space as described above, this regime is adjusted accordingly; for example, dropping the force towards zero once the wheel passes the peak of the speed bump may assist the wheel 22 to return to its rest position before returning the force to its non-zero nominal value.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the suspension system of Levinson with the behavior determination based on peak value of Ficca in order to reduce or eliminate forces transmitted from the road and thereby improve ride quality (Ficca P. [0049]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 10486485), hereinafter Levinson, in view of Ficca et al. (US 20190023095), hereinafter Ficca, and Miska et al. (US 20170326937), hereinafter Miska. 

Regarding claim 8, Levinson teaches the system of claim 7.
The combination of Levinson and Ficca does not explicitly teach wherein the first peak value is used for control of a first impulse, wherein the maximum peak value is used for reduction control of a maximum impulse, and wherein the difference value is used for entire behavior control of the vehicle.
In the same field of endeavor, Miska teaches wherein the first peak value is used for control of a first impulse (see at least Miska Figs. 2 and 3, #104; P. [0031]: “Information regarding the frequency of the harmonic event 104 (FIG. 1) may be utilized by the controller 408 to control the suspension component 416.  For example, in an exemplary embodiment, the controller 408 may transmit a signal to the suspension component 416 to reduce a compression damping force of the suspension component 416 when the controller recognizes an upcoming irregularity in the surface 102 (FIG. 1), thereby allowing the suspension component 416 to react (i.e., compress) to a greater degree in response to the irregularity.  In an exemplary embodiment, timing of the signal to reduce the compression damping force of the adjustable suspension component 416 may be based on the identified frequency of the harmonic event 104 and information regarding a speed of the vehicle 100 (FIG. 1) obtained by a vehicle speed sensor 418 operatively coupled with the controller 408.”),
wherein the maximum peak value is used for reduction control of a maximum impulse (see at least Miska P. [0033]: “When the controller 408 identifies a harmonic event, such as harmonic event 104 (FIG. 1) where, based on the speed of the vehicle 100, peak amplitudes of a series of irregularities occur so frequently that the suspension component 416 would be unable to return to an original ride height prior to contact with a subsequent irregularity, the controller 408 may send a signal to the adjustable suspension component 416 to soften the rebound damping of the suspension component 416.”), and
wherein the difference value is used for behavior control of the vehicle (see at least Miska P. [0004]: “In accordance with various exemplary embodiments, a method of controlling a suspension system of a vehicle includes identifying an amplitude and a frequency of at least one harmonic event in a topology of a surface to be traversed by the vehicle, and, with a controller, altering at least one response characteristic of at least one adjustable component of the suspension system based on at least one of the amplitude and frequency of the harmonic event.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the suspension system of Levinson with the suspension control based on road surface and suspension values of Miska in order to effectively absorb forces as encountered regardless of the timing between occurrences (Miska P. [0003]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662